 Case: 1:19-cv-07190 Document #: 95 Filed: 12/17/20 Page 1 of 1 PageID #:4827

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Craigville Telephone Co., et al.
                                         Plaintiff,
v.                                                          Case No.: 1:19−cv−07190
                                                            Honorable John Z. Lee
T−Mobile USA, Inc., et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 17, 2020:


         MINUTE entry before the Honorable John Z. Lee: Status hearing held on
12/17/20. Defendant T−Mobile USA's motion to dismiss the second amended complaint is
due by 1/12/21 and limited to 25 pages; response is due by 2/2/21 and limited to 25 pages;
reply due by 2/16/21 and limited to 15 pages. Defendant's answer is due by 1/12/21.
Defendant Inteliquent's motion to dismiss shall follow the same schedule. The Court
orders the parties to file a joint written status report by 2/19/21. The report, which shall be
as concise as possible, shall set forth: (1) the current deadlines imposed by the Court and
whether the matter has been referred to the Magistrate Judge in any fashion (e.g., for
discovery supervision; for resolution of a motion; for settlement; etc.); (2) the progress of
discovery, if discovery is ongoing; (3) the status of briefing on unresolved motions, if any;
(4) whether the parties have engaged or are engaging in settlement discussions and the
status of those discussions; (5) for cases without any future court dates, an agreed
proposed schedule; (6) for cases that have future court dates and if the parties believe
there is good cause to extend the current deadlines, a proposed amended schedule and the
basis for the request; (7) a request for any agreed action that the Court can take without a
hearing; (8) and whether the parties believe a telephonic hearing or in−person hearing is
necessary within the next 60 days, and, if so, the issue(s) that warrants discussion and the
parties' respective positions. Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
